DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed 7/11/2018 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-25 are currently pending.  Claims 12, 13, 21 and 22 are withdrawn. Claims 1, 5-6, 9, 14 and 24 are currently amended.  

Claim Objections
Claim 24 has been amended to correct a typographical error.  Therefore, the objection is withdrawn.
However, it is noted that Applicant’s amendment to claim 1 has introduced a typographical error at line 6.  It appears the word “form” between “gradient” and “whole” should be the word “from”.  
Appropriate correction is appreciated.

Claim Interpretation
With regard to the limitations directed to the manner in which the biological composition has been produced, i.e. “…mechanically selected...”, and “…derived from bone marrow…”, “…concentrated by centrifugation separated by density gradient from whole cells…” (claim 1) and “which is derived from a cadaver” (claim 14),  it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, although the claim recites using centrifugation and density gradient separation to obtain the non-whole cell components, the method by which the biological composition has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition since the claim does not recite any specific centrifugation parameters or density requirements used to obtain the product that may impart structural features such as mass or size of the non-cellular components. The claim does not recite any additional structural or chemical properties that result from the process other than the process obtains non-whole cellular components and/or non-cellular fractions.  Given the process limitations are recited in general terms, any biological composition comprising: a mixture of non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components would appear to read on the claimed composition.
wherein the mixture is compatible with biologic function” (claim 1), “…wherein the combination of non-whole cell components with a select number of the non-whole cell fractions sustains pluripotency in both graft cells in the graft recipient or host cells in the graft recipient or cell combinations thereof in the graft recipient” (claim 5), “…wherein the select number of the non-whole cell fractions sustains pluripotency in graft cells or host cells or cell combinations thereof in the graft recipient includes differentiated committed cells and non-differentiated pluripotent cells and non-committed pluripotent cells”  (claim 6), “the biological composition is predisposed to demonstrate or support elaboration of active volume or spatial geometry consistent in morphology with that of endogenous bone” (claim 7), “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity” (claim 8), “…treated in a protectant or cryoprotectant prior to preservation or cryopreservation or freeze drying to form a preserved unfrozen composition or a frozen composition or a freeze-dried composition” (claim 9), “has separation-enhanced non-whole cell fractions vitality including one or more of the following: separating the fractions from cells heightens their vitality, reversing "arrest" of donors, responsive molecular coupling, matrix quest in neutralizing inflammation or satience by balancing stimulus for repair” (claim 14) and “the mixture creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration” (claim 19), it is noted these limitations are  considered only to be an intended use recitations which do not further define or limit the composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients, as that instantly claimed. Compositions are defined by 
It is noted that claims 15, 17 and 18 depend directly or indirectly from claim 9 and further define the protectant or cryoprotectant parameters.  Given that claim 9 is directed to an intended use, claims 15, 17 and 18 likewise, do not further limit claim 9, and thus are included in the rejection of claim 9.  
Claims 10, 11, 16, 17 and 20 depend directly or indirectly from claim 1.  Claim 10 which depends from indirectly from claim 1, recites “wherein the protectant or cryoprotectant creates a physical or electrical or chemical gradient, or combination thereof, for tissue regeneration”; claim 11, which depends from claim 10, recites “wherein the gradient has a physical characteristic of modulus or topography such as charge density, field shape or cryo or chemo toxics tendencies”; claim 16, which depends from claim 8, recites “wherein the regenerative resonance occurs in the presence or absence of a refractory response”; claim 17, which depends from claim 9, recites “wherein the cryopreservation occurs at a temperature that is sub-freezing”; claim 18, which depends from claim 17, recites “wherein the cryopreservation temperature is from 0 degrees C to -200 degrees; and claim 20, which depends from claim 19 recites “wherein the gradient has a physical characteristic such as modulus or topography”.  Claims 10, 11, 16, 17 and 20 are also directed to intended use limitations which do not further define or limit the composition, per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1-11, 14-20 and 23-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 1 to remove the word “allogeneic”, thus obviating the rejection previously made to claim 1.
Applicant has amended claim 6 to recite the following:
“…wherein the select number of the non-whole cell fractions sustains pluripotency in graft cells or host cells or cell combinations thereof in the graft recipient includes differentiated committed cells and non-differentiated pluripotent cells and non-committed pluripotent cells…”.  Applicant’s amendment is interpreted to clarify the intended use of the composition, therefore the previous rejection of claim 6 is withdrawn.   That is, the claim is indicating that upon using the claimed composition for grafting, grafting of the claimed non-whole cell components and non-whole cell fractions would sustain pluripotency of any cells included in the graft, or would sustain pluripotency of host cells or combinations of graft cells and host cells in the graft recipient. The cells with sustained pluripotency include differentiated committed cells, non-differentiated pluripotent cells and non-committed pluripotent cells. Given this limitation is directed to the intended use of the claimed non-whole cell components and non-whole cell fractions, the claimed composition does not further require graft cells or host cells that are differentiated committed cells, non-differentiated pluripotent cells and non-committed pluripotent cells.

 “wherein the mixture is in an unfrozen non-freeze-dried state and treated in a protectant or cryoprotectant prior to preservation or cryopreservation or freeze drying to form a preserved unfrozen composition or a frozen composition or a freeze-dried composition.” 
Applicant’s amendment clarifies that the claimed composition is in an unfrozen non-freeze-dried state.  That is, the claimed composition is not yet subjected to preservation or cryopreservation or freeze-drying, therefore the claimed composition is interpreted to not yet include a protectant or cryoprotectant.  Applicant’s amendment to claim 9 obviates the rejection previously made to claim 9.
Applicant has amended claim 14 to recite “…the biologic material derived from bone marrow…”, thus obviating the previous rejection to claim 14.

New ground of rejection, necessitated by Amendment
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the graft recipient" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim since claim 5 depends directly from claim 4 and indirectly from claim 1 and there is no recitation in claims 1 or 4 of “a graft recipient”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Maintained
Claims 1-11, 14-20 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
The following rejection has been updated in view of the new 2019 revised patent subject matter eligibility guidelines.  
These claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition of matter (Step 1: YES).

The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claim 1:  Claim 1 is directed to a biological composition derived from bone marrow, having non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity (e.g. proteins, DNA, RNA, peptides), cell fragments, cellular excretions (e.g. growth factors or cytokines), and extracellular components (e.g. collagen, expressed peptides, growth factors).  Claim 1 further recites that the mixture of non-whole cellular components or non-cellular fractions is concentrated by Claim Interpretation, these limitations are directed to the process used to obtain the claimed product and the process limitations are not sufficiently detailed so as to impart any markedly different characteristic to the claimed product other than the process obtains non-whole cellular components and/or non-cellular fractions including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components.  Given the process limitations are recited in general terms, any biological composition comprising: a mixture of non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components would appear to read on the claimed composition.
As is recognized by the instant specification, bone marrow is a naturally occurring material that can be obtained from cadaver donors (paragraph [0013]) and a portion of the bone marrow includes non-whole cellular components including vesicular components, active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components as indicated in Fig. 6, #211 (paragraph [0034]).
Therefore, the claim as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the natural product of non-cellular fractions including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components, which encompasses exosomes (microvesicles) that are secreted from cells.  Weston et al., (see PTO-892) evidences that exosomes necessarily contain bioactive lipids and receptors cell fragments, cellular derivatives), growth factors (cellular excretion), transcription factors, DNA, non-coding regulatory RNAs (inactive components of biological activity), cytokines and messenger RNAs (mRNAs) (active components of biological activity) (1. Introduction, page 137; 2.2 Cargo and Cancer, left column, first paragraph, page 142) and are formed by inward budding of the plasma membrane (vesicular components, cell fragments) and thus include extracellular components such as cell surface proteins and fragments of the cell membrane (as illustrated in Weston Fig. 1, page 138).
Thus the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly the claims are directed to an exception (Step 2A: YES).  The claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 2 and 3: claims 2 and 3 depend directly or indirectly from claim 1, and further define the biological composition as having bone particles (claim 2); and the bone particles include a mixture of cortical bone particles and cancellous bone particles (claim 3) which are also products of nature.  These limitations do not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.
Claim 4: claim 4 depends directly from claim 1, and further define the biological composition as having exosomes, transciptomes, proteasomes, membrane rafts, or lipid rafts, which are also products of nature.  These limitations do not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.
Claims 5-7, 14, 19 and 20: claims 5-7, 14, 19 and 20 depend directly or indirectly from claim 1, and further define the biological composition as having sustained pluripotency (claims 5 and 6) and being predisposed to demonstrate or support elaboration of active volume or spatial geometry consistent in morphology with that of endogenous bone (claim 7) and wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity (claim 8), wherein the bone marrow mixture has separation-enhanced cell vitality (claim 14); wherein the regenerative resonance occurs in the presence or absence of a refractory response (claim 16); wherein the mixture creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration (claim 19); and wherein the gradient has a physical characteristic such as modulus or topography (claim 20).  However, these limitations do not limit the claimed composition, e.g. vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions and extracellular components in such a way that is markedly different in structure or biological/pharmacological function from its natural counterpart.  Thus claims 5-7, 14, 19 and 20 are rejected on the same basis as claims 1.  
Claims 9-11, 15, 17 and 18: claims 9-11, 15, 17 and 18 depend directly or indirectly from claim 1.  Claim 9 recites “the mixture is treated in a protectant or cryoprotectant prior to preservation or cryopreservation or freeze drying” and claims 17 and 18 are directed to cryopreservation conditions.   As set forth above, it is unclear if the claimed composition includes a protectant or cryoprotectant and is cryopreserved or freeze-dried, i.e. a frozen composition or freeze-dried composition? The instant claim merely indicates that prior to preservation the mixture is combined with the protectant or cryoprotectant. The claims do not require a protectant or cryoprotectant.  The per se.  Thus claims 9-11, 15, 17 and 18 are rejected on the same basis as claims 1.  
Claims 23 and 24: claims 23 and 24 depend directly from claim 1, and further define the biological composition as having organelle fragments (claim 23) and wherein active and inactive components of biological activity includes extants of the human metabolome (i.e. existing metabolites) (claim 24). These limitations do not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.
Claim 25:  claim 25 further defines the composition is maintained at ambient temperature prior to freeze drying.  This limitation does not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.
Thus the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
In view of the above, the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one:  Yes). 

The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Claims 1-11, 14-20 and 23-25 are directed to a composition and do not further recite limitations where the recited exception is integrated into a practical application. 
In view of the above, the claimed invention does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, prong two:  No). 

The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).

Response to Remarks
As to Applicant’s remarks regarding the limitations directed to the process used to prepare the claimed non-whole cellular components, i.e. concentrated by centrifugation separated by density gradient from whole cells at a predetermined density to mechanically create the mixture, as discussed at Applicant’s remarks (page 10), Applicant’s remarks have been fully considered, but are not found persuasive.
Applicant asserts that because the claimed mixture having non-whole cellular components are isolated from whole cells they do not exist in nature.  However, given the claimed non-whole cellular components read on exosomes, and Weston (set forth above) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rejections Maintained
Claim(s) 1, 4-6, 8-11, 14-20 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badiavas et al. (WO 2014/159662; IDS 5/9/2017) (“Badiavas”).
Regarding claim 1, as discussed above, although the claim recites using centrifugation and density gradient separation to obtain the non-whole cell components, this limitation is considered a product-by-process limitation that does not further limit the structure or chemical properties of the claimed composition. The claim does not recite any specific centrifugation parameters or density requirements used to obtain the 
	Badiavas (pages 26-27) specifically teaches preparing microvesicles from bone marrow aspirate, wherein the microvesicles are obtained via centrifugation from the acellular fraction of the bone marrow aspirate.  As such, Badiavas fully anticipates the claimed composition.
	Regarding claim 4, Badiavas teaches the presence of the exosomal markers (HSP 70 and CD63), thus confirming the presence of exosomes (Example 8, page 47, 4th paragraph), thus anticipating claim 4.
Regarding claims 5, 6, 8, 10, 11, 14, 16, 17, 19 and 20, it is noted, as set forth above, that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, claim 8 recites “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity.”
Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. As such, instant claims 5, 6, 8, 10, 11, 14, 16, 17, 19 and 20 do not further limit claim 1 and thus are included in the rejection of claim 1.  
Regarding claims 9, 15, 17 and 18, as set forth above, claim 9 recites the composition of claim 1 is treated with a protectant or cryoprotectant at the time of preservation or cryopreservation. The limitation of treating with a protectant or cryoprotectant prior to preservation is considered to be directed to intended use and such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  
Claims 15, 17 and 18 depend directly or indirectly from claim 9 and further define the protectant or cryoprotectant parameters.  Given that claim 9 is directed to an intended use, claims 15, 17 and 18 likewise, do not further limit claim 9, and thus are included in the rejection of claim 9.  
Regarding claims 23 and 24, it is noted that Badiavas does not specifically disclose the microvesicle compositions having organelle fragments (claim 23) or active or inactive components of biological activity can be extants of the human metabolome (claim 24), however given that Badiavas discloses the substantially same microvesicle composition, obtained from the acellular portion of bone marrow, as disclosed in the instant specification at paragraphs [0012], [0013] and [0035]-[0036]), Badiavas’ processed bone marrow composition (i.e. biological material) must inherently be the same, thus the same composition which is present in the instant specification will necessarily be present in the method of Badiavas, and necessarily have the same components.  
In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
Regarding claim 25, Badiavas, at Example 16, discloses processing the microvesicles at room temperature, i.e. ambient temperature, thus anticipating claim 25.

Claim(s) 1, 4-6, 8-11, 14-20 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al., (Circulation Research, 2011; previously cited) (“Williams”).
Regarding claims 1 and 4, Williams, at Figure 2, illustrates the isolation of MSCs from a bone marrow biopsy using Ficoll-Hypaque density gradient and centrifugation to achieve the fractionation of the various bone marrow components, e.g. plasma, mononuclear cells, Ficoll-Hypaque and red blood cells.  Williams discloses the centrifugation step results in various fractions of the whole bone marrow sample, including a plasma fluid fraction that has been separated from the cellular fraction and 
Under the principles of inherency, when the prior art method is the same as a method described in the specification (specification paragraph [0034]-[0035])  for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
Regarding claims 5, 6, 8, 10, 11, 14, 16, 17, 19 and 20, it is noted, as set forth above, that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, claim 8 recites “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity.”
Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are 
Regarding claims 9, 15, 17 and 18, as set forth above, claim 9 recites the composition of claim 1 is treated with a protectant or cryoprotectant at the time of preservation or cryopreservation. The limitation of treating with a protectant or cryoprotectant prior to preservation is considered to be directed to intended use and such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  
Claims 15, 17 and 18 depend directly or indirectly from claim 9 and further define the protectant or cryoprotectant parameters.  Given that claim 9 is directed to an intended use, claims 15, 17 and 18 likewise, do not further limit claim 9, and thus are included in the rejection of claim 9.  
Regarding claims 23 and 24, it is noted that Williams does not specifically disclose the plasma composition having organelle fragments (claim 23) or active or inactive components of biological activity can be extants of the human metabolome (claim 24), however given that Williams discloses the substantially same composition, obtained from the acellular portion of bone marrow, as disclosed in the instant specification at paragraphs [0012], [0013] and [0035]-[0036]), Williams’ processed bone marrow composition (i.e. biological material) must inherently be the same, thus 
Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Maintained
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Badiavas, as applied to claims 1, 4-6, 8-11, 14-20 and 23-25 above, and further in view of Voor et al., (US 2012/0053692; previously cited) (“Voor”).
	Badiavas is set forth above and anticipates claims 1, 4-6, 8-11, 14-20 and 23-25.
Regarding claims 2 and 3, although Badiavas (paragraph [0331]) teaches using the microvesicle composition for wound healing, i.e. bone formation, Badiavas does not further teach the microvesicle composition in combination with bone particles (claim 2), specifically a mixture of cortical and cancellous bone particles (claim 3).  However, Voor is directed to wound healing compositions that include processed bone particles (Abstract).  Voor teaches the bone particles can include both cortical and cancellous bone particles (paragraph [0010]).  Thus, Voor has established it was well known in the art that cortical and cancellous bone particle compositions could be employed for use in healing bone defects.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method taught by Badiavas by including a mixture of cortical and cancellous bone particles, as taught by Voor, with the microvesicle composition of Badiavas with a reasonable expectation of success in order to advantageously enhance healing, e.g., of bone defects.  The combination of multiple products each known to have the same effect (i.e. healing bone defects) to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the microvesicles of Badiavas with the bone particles of Voor is to produce a product with superior bone healing capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.
prima facie obvious in the absence of evidence to the contrary.


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claims 1, 4-6, 8-11, 14-20 and 23-25 above, and further in view of Rosenberg et al., (US 2004/0097612; previously cited) (“Rosenberg”).
	Williams is set forth above and anticipates claims 1, 4-6, 8-11, 14-20 and 23-25.
	Regarding claims 2 and 3, Williams is silent as to whether or not the plasma is combined with bone particles (claim 2), or specifically cortical and cancellous bone particles.  However, Rosenberg is directed to demineralized bone matrix compositions in combination with biocompatible liquids (Abstract).  Rosenberg teaches the use of the demineralized bone matrix powder in the repair of bone defects is well known (paragraph [0005]) and Rosenberg (Example 7) discloses implantation of the composition for bone formation.  Rosenberg claim 1 claims a demineralized bone matrix (DBM) composition comprising fibers of DBM in combination with a biocompatible liquid.  Rosenberg’s claim 6 claims the biocompatible fluid is selected from plasma (platelet-rich-plasma) and Rosenberg’s claim 18 claims the DBM bone fibers (i.e. particles) are selected from various bone types including cortical and cancellous bone.
Thus, Rosenberg has established it was well known in the art that cortical and cancellous bone particle compositions could be combined with plasma compositions.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Williams by further prima facie obvious in the absence of evidence to the contrary.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claims 1, 4-6, 8-11, 14-20 and 23-25 above.
	Williams is set forth above and anticipates claims 1, 4-6, 8-11, 14-20 and 23-25.
Regarding claim 25, it is noted that Williams is silent as to whether or not the composition is maintained at ambient temperature.  However, it is noted that it is reasonable to consider that Williams’ method is performed under standard laboratory conditions, which would encompass room temperature, i.e. ambient temperature.  Therefore, the limitation of maintaining the composition at room temperature is prima facie obvious, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to maintain the composition at ambient temperature given that it is well known that standard laboratory conditions encompass ambient room temperature conditions.  The ordinary artisan would have had a reasonable expectation of success since it is well known to perform laboratory procedures at ambient temperatures.

Response to Remarks
As to Applicant’s remarks regarding the cited reference to Badiavas, Applicant asserts that Applicant’s do not use precipitation to obtain the claimed composition, as discussed at Applicant’s remarks (pages 12 and 16).


As to Applicant’s remarks regarding the cited reference to Williams, Applicant asserts that the claimed composition is acellular and does not include mesenchymal stem cells and William’s plasma fraction is believed to correlate to Applicant’s tumble 1 which is discarded, as discussed at Applicant’s remarks (pages 14, 16 and 17).
Applicant’s remarks have been fully considered, but are not found persuasive since the instant claims do not recite any limitations requiring discarding or collecting of various fractions. For the reasons set forth above, the instant claims encompass exosomes (microvesicles). It is further noted that Williams separates the cell fraction from the non-cellular plasma fraction (comprising the non-whole cellular components and/or non-cellular components).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Rejections Withdrawn
RE: Rejection of Claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,675,643; 
Rejection of Claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,675,644;
Rejection of Claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 14/810,003;
Rejection of Claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/591,513:
Timely filed terminal disclaimers were received on July 11, 2018 for pending Application No. 14/810,003, pending Application No. 15/591,513, patent No. 9,675,643 and patent No. 9,675,644, thus obviating the previous rejection.

Rejection Maintained
Application No. 15/590,475 (reference application) (“co-pending ‘475”). Although the claims at issue are not identical, they are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claims 1, 2, 3, 9 and 15, claim 1 of co-pending ‘475 claims the following:
A method of preparing a biological composition for use comprises the steps of: collecting, recovering and processing bone marrow from a cadaver donor; mechanically separating cellular and non-cellular components of bone marrow from cadaverous bone; concentrating by centrifugation and filtering; separation by density gradient centrifugation; collecting non-cellular fractions or non-cellular components or combinations thereof of predetermined density; washing the non-cellular fractions or non-cellular components or combinations thereof to create a mixture; quantifying non-whole cell fraction concentration exceeds zero; suspending to a predetermined concentration in a polyampholyte cryoprotectant; freezing the mixture at a predetermined controlled rate; and packaging a bone blend having particles in the size range of 100 to 300 µm of demineralized cortical bone, mineralized cortical bone and mineralized cancellous bone either within the mixture or separate.

Thus the co-pending method produces the instantly claimed composition of instant claims 1, 2, 3, 9 and 15, thus anticipating instant claims 1, 2, 3, 9 and 15.

New ground(s) of rejection, necessitated by Amendment
	Claims 1, 10 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,645,921 (US ‘921, issued May 12, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding instant claim 1, claim 1 of US’ 921 claims the following:

a nucleus pulposus, wherein the nucleus pulposus is human-derived, dehydrated, and micronized; 
a bone-marrow-derived mixture of components including non-whole cellular components, the non-whole cellular components including vesicular components, active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components;
 a biologically compatible, polyampholyte, protectant or cryoprotectant; and iv) optionally, saline.

Claim 11 of US ‘921 claims the following composition:
A kit comprising: 
a quantity nucleus pulposus, wherein the nucleus pulposus is human-derived, dehydrated, and micronized; and
 ii) a mixture comprising, a) a bone-marrow-derived mixture of components including non-whole cellular components, the non-whole cellular components including vesicular components, active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components; b) a biologically compatible polyampholyte protectant or cryoprotectant; and 
iii) optionally, saline.


Instant claim 1 claims the following composition:
	A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow having non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is concentrated by centrifugation separated by density gradient form whole cells to yield non-cellular fractions or non-cellular components or combinations at a predetermined density to mechanically create the mixture; and wherein the mixture is compatible with biologic function.

Thus, the compositions of US ‘921 anticipate instant claim 1.
Claim 5 of US ‘921 is directed to the protectant or cryoprotectant, thus anticipating instant claim 10.


Claim 1, 2, 4, 9-10, 19 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, 17-24, 38-40, 43-49, 64-66 and 69-76 of copending Application No. 15/999,086 (co-pending ‘086, filed August 17, 2018)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
As set forth above, instant claim 1 claims the following composition:
	A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow having non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is concentrated by centrifugation separated by density gradient form whole cells to yield non-cellular fractions or non-cellular components or combinations at a predetermined density to mechanically create the mixture; and wherein the mixture is compatible with biologic function.

Claims 11, 12 and 17 of co-pending ‘086 claims the following:

11.  An infused bone grafting composition comprises demineralized bone particles taken from whole bone, demineralized and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a 3 of 25Application No. 15/999,086 fatty and a cellular marrow.  

12. The infused bone grafting composition of claim 11 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function.



	Thus co-pending claims 12 and 17, as well as claims depending from co-pending claims 12 and 17 anticipate instant claims 1 and 2.
	Co-pending claim 18 anticipates instant claim 4.
	Co-pending claim 19 anticipates instant claim 9.
	Co-pending claim 21 anticipates instant claims 10 and 19.
Co-pending claim 24 anticipates instant claim 25.

Claims 37, 38 and 43 of co-pending ‘086 claims the following:
37. An infused bone grafting composition comprises at least partially demineralized or at least partially decalcified bone particles taken from whole bone, at least partially demineralized or at least partially decalcified and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a fatty and a cellular marrow.  

38. The infused bone grafting composition of claim 37 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function.

43. The infused bone grafting composition of claim 38 wherein the mixture is mechanically selected biologic material derived from bone marrow.


	Thus co-pending claims 38 and 43, as well as claims depending from co-pending claims 38 and 43, anticipate instant claims 1 and 2.

	Co-pending claim 45 anticipates instant claim 9.
	Co-pending claim 47 anticipates instant claims 10 and 19.
	Co-pending claim 50 anticipates instant claim 25.

Claims 63, 64 and 69 of co-pending ‘086 claims the following:
63. An infused bone grafting composition comprises a bone particle mixture taken from whole bone, the bone particle mixture including quantities of one or more bone particle types of fully decalcified or fully demineralized bone particles, at least partially decalcified or at least partially demineralized bone particles, or mineralized and calcified bone particles, or a mixture of two or more of said bone particle types; and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a fatty and a cellular marrow.  

64. The infused bone grafting composition of claim 63 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function.

69. The infused bone grafting composition of claim 64 wherein the mixture is mechanically selected biologic material derived from bone marrow.

	Thus co-pending claims 64 and 69, as well as claims depending from co-pending claims 64 and 69, anticipate instant claims 1 and 2.
	Co-pending claim 70 anticipates instant claim 4.
	Co-pending claim 71 anticipates instant claim 9.

	Co-pending claim 76 anticipates instant claim 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 2, 4, 9-10, 19 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, 17-24, 38-40, 43-49, 64-66 and 69-76 of copending Application No. 15/999,087 (co-pending ‘087, filed August 17, 2018)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
	Instant claim 1 claims the following composition:
	A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow having non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is concentrated by centrifugation separated by density gradient form whole cells to yield non-cellular fractions or non-cellular components or combinations at a predetermined density to mechanically create the mixture; and wherein the mixture is compatible with biologic function.


Co-pending ‘087 claims 11, 12 and 17 claim the following composition:

11. An infused bone grafting composition comprises demineralized bone fibers taken from whole bone, demineralized and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a fatty and a cellular marrow.  

12. The infused bone grafting composition of claim 11wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function.

17. The infused hone grafting composition of claim 12 wherein the mixture is mechanically selected biologic material derived from bone marrow.

	Thus co-pending claims 12 and 17, as well as claims depending from co-pending claims 12 and 17, anticipate instant claims 1 and 2.
	Co-pending claim 18 anticipates instant claim 4.
	Co-pending claim 19 anticipates instant claim 9.
	Co-pending claim 21 anticipates instant claims 10 and 19.
	Co-pending claim 24 anticipates instant claim 25.

Co-pending ‘087 claims 37, 38 and 43 claim the following composition:
37. An infused bone grafting composition comprises at least partially demineralized or at least partially decalcified bone fibers taken from whole bone, at least partially demineralized or at least partially decalcified and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a fatty and a cellular marrow. 
 
38. The infused bone grafting composition of claim 37 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function.

43. The infused bone grafting composition of claim 38 wherein the mixture is mechanically selected biologic material derived from bone marrow.


	Co-pending claim 44 anticipates instant claim 4.
	Co-pending claim 45 anticipates instant claim 9.
	Co-pending claim 47 anticipates instant claims 10 and 19.
	Co-pending claim 50 anticipates instant claim 25.

Co-pending ‘087 claims 63, 64 and 69 claim the following composition:
63. An infused bone grafting composition comprises a bone fiber mixture taken from whole bone, the bone fiber mixture including quantities of one or more bone fiber types of fully decalcified or fully demineralized bone fibers, at least partially decalcified or at least partially demineralized bone fibers, or mineralized and calcified bone fibers, or a mixture of two or more of said bone fiber types; and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a fatty and a cellular marrow.  

64. The infused bone grafting composition of claim 63 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function.

69. The infused bone grafting composition of claim 64 wherein the mixture is mechanically selected biologic material derived from bone marrow.

	Thus co-pending claims 64 and 69, as well as claims depending from co-pending claims 64 and 69, anticipate instant claims 1 and 2.
	Co-pending claim 70 anticipates instant claim 4.

	Co-pending claim 73 anticipates instant claims 10 and 19.
	Co-pending claim 76 anticipates instant claim 25.

Claim 1, 2, 4-11, 14, 15-16, 19, 23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/983,190 (co-pending ‘190, filed August 3, 2020)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
Instant claims 1, 4, 9 and 15 claim the following:
	A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow having non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is concentrated by centrifugation separated by density gradient form whole cells to yield non-cellular fractions or non-cellular components or combinations at a predetermined density to mechanically create the mixture; and wherein the mixture is compatible with biologic function.

4. The biological composition of claim 1 wherein the mixture of mechanically selected material derived from bone marrow further includes a select number of non-whole cell fractions including one or more of exosomes, transcriptosomes, proteasomes, membrane rafts, lipid rafts.

9. The biological composition of claim 1 wherein the mixture is in an unfrozen non-freeze-dried state and treated in a protectant or cryoprotectant prior to preservation or cryopreservation or freeze drying to form a preserved unfrozen composition or a frozen composition or a freeze-dried composition.

15. The biological composition of claim 9 wherein the protectant or cryoprotectant is a polyampholyte.


Claim 1 of co-pending US ‘190 claims the following composition:

An implantable acellular biological composition comprises: a mixture of mechanically selected biologic material derived and separated from placental tissue wherein the mixture and whole cells taken directly from the placental tissue has the whole cells deliberately removed to form the mixture having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is compatible with biologic function to support new tissue formed independent of mesenchymal cells and further includes a select number of non-whole cell fractions including one or more of exosomes, transcriptosomes, proteasomes, membrane rafts, lipid rafts; a polyampholyte cryoprotectant configured for implantation; and wherein the composition has the polyampholyte cryoprotectant added to the mixture prior to freezing and cryopreservation which forms a cryoprotectant physical gradient in the mixture, which after cryopreservation the composition is thawed, diluted for direct implantation into a patient.

	Thus, co-pending claim 1, as well as claims depending from claim 1, anticipates instant claims 1, 4, 9 and 15.
	Co-pending claim 4 anticipates instant claims 5 and 6.
	Co-pending claim 5 anticipates instant claim 7.
	Co-pending claim 6 anticipates instant claim 8.
	Co-pending claim 7 anticipates instant claims 10 and 19.
	Co-pending claim 8 anticipates instant claim 11.
	Co-pending claim 9 anticipates instant claim 14.
	Co-pending claim 10 anticipates instant claim 16.
	Co-pending claim 13 anticipates instant claim 10.
	Co-pending claim 14 anticipates instant claim 11.
	Co-pending claim 15 anticipates instant claim 23.
	Co-pending claim 17 anticipates instant claim 25.

copending Application No. 17/071,693 (co-pending ‘693, filed October 15, 2020)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
Instant claims 1 and 2 claim the following:
A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow having non-whole cellular components and/or non-cellular fractions or combinations thereof including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is concentrated by centrifugation separated by density gradient form whole cells to yield non-cellular fractions or non-cellular components or combinations at a predetermined density to mechanically create the mixture; and wherein the mixture is compatible with biologic function.

2. The biological composition of claim 1 further comprises bone particles, the bone    particles being added to the mixture derived from bone marrow.


Co-pending claims 4-6 claim the following:
4. A frozen biological composition, comprising: a mixture of mechanically selected biologic material derived from bone marrow from cut vertebral bodies including cortical and cancellous bone of a human cadaver donor comprising non-whole cellular components including each of vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components; wherein the mixture is in a media without L-glutamine or HEPES; and a protectant or cryoprotectant of polyampholyte wherein the protectant or cryoprotectant forms a coating on the mixture prior to cryopreservation to create a polyampholyte coated mixture; and wherein the coated mixture is suitable for implantation or grafting to a human patient upon thawing without washing or rinsing.  

5. The frozen biological composition of claim 4, wherein the mixture further comprises non-expanded whole cells.  

further comprises a bone particle mixture.

Thus, co-pending claims 4-6 anticipate instant claims 1 and 2.

Response to Remarks
	Although Applicant notes that terminal disclaimers were filed to obviate the previous rejections of record, a terminal disclaimer was not filed for pending reference Application No. 15/590475 (rejection at pages 29-30 of previous Office action, 3/15/2018).  Therefore the rejection is maintained at this time.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633